Title: To Thomas Jefferson from Peyton Short, 22 July 1792
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir
W[ood]ford Cty. (Kentucky) July 22d. 1792

Herewith I send you enclosed a Letter to my Brother. May I impose so far on your Benevolence as to request the favor of you to forward it with some one of your Packets?
I take the Liberty also of forwarding you a Copy of our Constitution. Although as a Statesman you may consider it as no very valuable prize, I yet thought it might not be unworthy of your perusal, as every object of Nature or Art furnishes food for Philosophy. I am, dear Sir, with the highest Sentiments of respect & Esteem Yr. most Obt. Sert.

Peyton Short

